DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/26/2021 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendments to the Claims have overcome the 35 U.S.C. 102 rejection previously set forth in the Non-Final Office Action mailed 12/07/2020.
Claim Rejections - 35 USC § 102
As noted above the 35 U.S.C. 102 rejection previously set forth has been overcome by amendment to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al. (U.S. Patent 5,408,414) in view of Trepagnier et al. (U.S. Publication 2010/0106356), and further in view of Sidki et al. (U.S. Publication 2017/0225760).

Regarding Claim 1 (Currently Amended): Nomoto teaches:
A method for predicting a motion of an object (See Col. 1, lines 9-11), the method comprising: 
computing, based on current measurement data of one or more range sensors, future sensor readings (See Col. 6, lines 46-47, Col. 6, lines 60-64 and FIG. 4: fuzzy inferring element 32, observation unit 10. A predicted observed value ŷ(k+ 1/k)).
Nomoto is silent as to the language of:
computing transformed current measurement data by transforming the current measurement data of the one or more range sensors form a local coordinate system into a global coordinate system;
predicting future object locations by performing a point clustering on the transformed current measurement data; and 
predicating, based on the predicted future sensor readings and the predicted future object location, the motion of the object.
Nevertheless Trepagnier teaches:
computing transformed current measurement data by transforming the current measurement data of the one or more range sensors form a local coordinate system into a (See para[0078]. Translating all information gathered about the vehicle to a set of global coordinates.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto by computing transformed current measurement data by transforming the current measurement data of the one or more range sensors form a local coordinate system into a global coordinate system such as that of Trepagnier. Trepagnier teaches, “One of the challenges for an autonomous vehicle or a robot entering an urban setting lies in building a map of the world around the robot and locating itself within that map” (See para[0078]). One of ordinary skill would have been motivated to modify Nomoto, because using the known technique of transforming the measurement data from a local coordinate system into a global coordinate system would help to build and locate the object within a map, as recognized by Trepagnier.
Trepagnier is silent as to the language of:
predicting future object locations by performing a point clustering on the transformed current measurement data; and 
predicating, based on the predicted future sensor readings and the predicted future object location, the motion of the object.
Nevertheless Sidki teaches:
predicting future object locations by performing a point clustering on the transformed current measurement data (See Figure 5, Fig. 7, para[0043]-para[0045]; para[0115]-para[0116];  and TABLE 5. A measurement is placed in a cluster if it falls within the cluster’s validation region. Clusters are formed by iteratively associating measurements with entity states. Generates new local hypotheses based on previously-known contacts and new measurements); and 
predicating, based on the predicted future sensor readings and the predicted future object location, the motion of the object (See Figure 5, Fig. 7, Figure 8, and para[0117]-para[0119]. XK+1|k prediction for the next state. Prediction phase, both produce multiple state predictions, and during the update phase, produce a single updated estimation by combining the multiple state predictions with the measurements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto and Trepagnier by predicting future object locations by performing a point clustering on the transformed current measurement data and predicating, based on the predicted future sensor readings and the predicted future object location, the motion of the object such as that of Sidki.  Nomoto, Trepagnier, and Sidki are analogous to the instant application, because all reference are directed to the same field of endeavor of using sensors on an autonomous vehicle to track an object. Sidki teaches, “that the MHT algorithm provides for target and measurement clustering to reduce the computation complexity” (See para[0039], lines 9-11). One of ordinary skill would have been motivated to modify Nomoto and Trepagnier, because doing so would have reduced the computational complexity of tracking targets, as recognized by Sidki.

Regarding Claim 2 (Currently Amended): Nomoto teaches:
the method according to claim 1, 
See Col. 1, lines 53-56; Col. 6, lines 40-43; and FIG. 4: learning adjustment unit 40. ŷ(k/k-1).).

Regarding Claim 3 (Currently Amended): Nomoto and Trepagnier are silent as to the language of:
the method according to claim 1, 
wherein, in the predicting the future object locations, the point clustering is performed on the transformed current measurement data and on historic measurement data of the one or more range sensors and current object state data based on a distance between two points resulting in one or more cluster, and 
wherein further clusters are predicted and the object is identified in a predicted cluster to predict the motion of the object.
Nevertheless Sidki teaches:
wherein, in the predicting the future object locations, the point clustering is performed on the transformed current measurement data and on historic measurement data of the one or more range sensors and current object state data based on a distance between two points resulting in one or more cluster (See Figure 8; para[0043]-para[0045]; para[0115]-para[0116];  and TABLE 5. A measurement is placed in a cluster if it falls within the cluster’s validation region. The validation are of a contact is defined as the area within which the association likelihood between a contact and measurement exceeds an eta-squared parameter. Clusters are formed by iteratively associating measurements with entity states. Generates new local hypotheses based on previously-known contacts and new measurements), and 
wherein further clusters are predicted and the object is identified in a predicted cluster to predict the motion of the object (See para[0116]-para]0117]. Takes the prior estimation of the current state and the current measurement to produce the “best” estimation for the next state.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto and Trepagnier wherein, in the predicting the future object locations, the point clustering is performed on the transformed current measurement data and on historic measurement data of the one or more range sensors and current object state data based on a distance between two points resulting in one or more cluster, and wherein further clusters are predicted and the object is identified in a predicted cluster to predict the motion of the object, such as that of Sidki. Nomoto, Trepagnier, and Sidki are analogous to the instant application, because all reference are directed to the same field of endeavor of using sensors on an autonomous vehicle to track an object. Sidki teaches, that the MHT algorithm provides for target and measurement clustering to reduce the computation complexity (See para[0039], lines 9-11). One of ordinary skill would have been motivated to modify Nomoto and Trepagnier, because doing so would have reduced the computational complexity of tracking targets, as recognized by Sidki.

Regarding claim 7 (Previously Presented): Nomoto and Trepagnier are silent as to the language of:

wherein a future cluster of the future clusters is predicted using a Kalman filter for a movement of a cluster of the clusters.
Nevertheless Sidki teaches:
wherein a future cluster of the future clusters is predicted using a Kalman filter for a movement of a cluster of the clusters (See para[0117]-para[0118]. The motion models are run through … Kalman Filter).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto and Trepagnier wherein a future cluster of the future clusters is predicted using a Kalman filter for a movement of a cluster of the clusters, such as that of Sidki. Nomoto, Trepagnier, and Sidki are analogous to the instant application, because all reference are directed to the same field of endeavor of using sensors on an autonomous vehicle to track an object. Nomoto teaches, utilizing “a Kalman filter … as a model for subsequent tracking filters (See Col. 1, lines 22-24). Sidki teaches, that the MHT algorithm provides for target and measurement clustering to reduce the computation complexity (See para[0039], lines 9-11). One of ordinary skill would have been motivated to modify Nomoto and Trepagnier, because doing so would have reduced the computational complexity of tracking targets, as recognized by Sidki.

Regarding claim 8 (Previously Presented): Nomoto teaches:
The method according to claim 1, 
See Col. 1, lines 53-56; Col. 6, lines 40-43; and FIG. 4: learning adjustment unit 40. ŷ(k/k-1).).

Regarding claim 9 (Previously Presented): Nomoto is silent as to the language of:
The method according to claim 1, 
wherein the range sensors are provided in form of LIDAR sensors.
Nevertheless Trepagnier teaches:
wherein the range sensors are provided in form of LIDAR sensors (See para[0057]: LIDAR).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto wherein the range sensors are provided in form of LIDAR sensors such as that of Trepagnier. Nomoto and Trepagnier are analogous to the instant application, as all references are directed to the same field of endeavor of using sensors on an autonomous vehicle to track an object. Nomoto teaches, “the observation unit 100 comprises a sensor (a radar or the like)” (See Col. 1, lines 39-41). Trepagnier teaches, “systems capable of making precise distance measurements can be used in the invention, such as for example a light detection and ranging (LIDAR) sensor” (See para[0057]). One of ordinary skill would have been motivated to modify Nomoto, because substituting radar for LIDAR would have yielded the predictable result of making precise distance measurements, as recognized by Trepagnier.


Regarding Claim 10 (Currently Amended): Nomoto teaches:
A computing entity for predicting a motion of an object (See Col. 1, lines 9-11), the computing entity comprising:
an input interface configured to receive data of one or more range sensors (See FIG. 4: observation unit 10 and sensor 11);
an output interface configured to output a predicted motion of the object (See FIG. 4: fuzzy inferring element 32); and 
a computation device comprising a processor and a memory FIG. 4: fuzzy inferring element 32), the computation device being configured to predict the motion of the object by:
computing the future sensor readings based on current measurement data of the one or more range sensors (See Col. 6, lines 46-47; Col. 6 lines 60-64; and FIG. 4: observation unit 10. A predicted observed value ŷ(k+ 1/k).).
Nomoto is silent as to the language of:
computing transformed current measurement data by transforming the current measurement data of the one or more range sensors form a local coordinate system into a global coordinate system to provide transformed current measurement data,
predicting future object locations by performing a point clustering on the transformed current measurement data, and 
predicting, based on the predicted future sensor readings and the predicted future object locations, the motion of the object.
Nevertheless Trepagnier teaches:

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto by computing transformed current measurement data by transforming the current measurement data of the one or more range sensors form a local coordinate system into a global coordinate system to provide transformed current measurement data such as that of Trepagnier. Trepagnier teaches, “One of the challenges for an autonomous vehicle or a robot entering an urban setting lies in building a map of the world around the robot and locating itself within that map” (See para[0078]). One of ordinary skill would have been motivated to modify Nomoto, because using the known technique of transforming the measurement data from a local coordinate system into a global coordinate system would help to build and locate the object within a map, as recognized by Trepagnier.
Trepagnier is silent as to the language of:
predicting future object locations by performing a point clustering on the transformed current measurement data, and 
predicting, based on the predicted future sensor readings and the predicted future object locations, the motion of the object.
Nevertheless Sidki teaches:
predicting future object locations by performing a point clustering on the transformed current measurement data (See Figure 5, Fig. 7, para[0043]-para[0045]; para[0115]-para[0116];  and TABLE 5. A measurement is placed in a cluster if it falls within the cluster’s validation region. Clusters are formed by iteratively associating measurements with entity states. Generates new local hypotheses based on previously-known contacts and new measurements), and 
predicting, based on the predicted future sensor readings and the predicted future object locations, the motion of the object (See Figure 5, Fig. 7, Figure 8, and para[0117]-para[0119]. XK+1|k prediction for the next state. Prediction phase, both produce multiple state predictions, and during the update phase, produce a single updated estimation by combining the multiple state predictions with the measurements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto and Trepagnier by predicting future object locations by performing a point clustering on the transformed current measurement data and predicating, based on the predicted future sensor readings and the predicted future object location, the motion of the object, such as that of Sidki.  Nomoto, Trepagnier, and Sidki are analogous to the instant application, because all reference are directed to the same field of endeavor of using sensors on an autonomous vehicle to track an object. Sidki teaches, “that the MHT algorithm provides for target and measurement clustering to reduce the computation complexity” (See para[0039], lines 9-11). One of ordinary skill would have been motivated to modify Nomoto and Trepagnier, because doing so would have reduced the computational complexity of tracking targets, as recognized by Sidki.


Regarding Claim 11 (Currently Amended): Nomoto teaches:
A non-transitory computer readable medium storing a computer program comprising computer-executable instruction configured to cause a computer to execute a method for predicting a motion of an object (See Col. 1, lines 9-11), the method comprising:
computing, based on current measurement data of one or more range sensors, future sensor readings (See Col. 6, lines 46-47; Col. 6, lines 60-64 and FIG. 4: fuzzy inferring element 32 and observation unit 10. A predicted observed value ŷ(k+ 1/k).).
Nomoto is silent as to the language of:
computing transformed current measurement data by transforming the current measurement data of the one or more range sensors from a local coordinate system into a global coordinate system;
predicting future object locations by performing a point clustering on the transformed current measurement data; and 
predicting, based on the predicted future sensor readings and the predicted future object locations, the motion of the object.
Nevertheless Trepagnier teaches:
computing transformed current measurement data by transforming the current measurement data of the one or more range sensors from a local coordinate system into a global coordinate system (See para[0078]. Translating all information gathered about the vehicle to a set of global coordinates.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto by computing transformed current measurement data by transforming the 
Trepagnier is silent as to the language of:
predicting future object locations by performing a point clustering on the transformed current measurement data; and 
predicting, based on the predicted future sensor readings and the predicted future object locations, the motion of the object.
Nevertheless Sidki teaches:
predicting future object locations by performing a point clustering on the transformed current measurement data (See Figure 5, Fig. 7, para[0043]-para[0045]; para[0115]-para[0116];  and TABLE 5. A measurement is placed in a cluster if it falls within the cluster’s validation region. Clusters are formed by iteratively associating measurements with entity states. Generates new local hypotheses based on previously-known contacts and new measurements); and 
predicting, based on the predicted future sensor readings and the predicted future object locations, the motion of the object (See Figure 5, Fig. 7, Figure 8, and para[0117]-para[0119]. XK+1|k prediction for the next state. Prediction phase, both produce multiple state predictions, and during the update phase, produce a single updated estimation by combining the multiple state predictions with the measurements.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto and Trepagnier by predicting future object locations by performing a point clustering on the transformed current measurement data and predicating, based on the predicted future sensor readings and the predicted future object location, the motion of the object such as that of Sidki.  Nomoto, Trepagnier, and Sidki are analogous to the instant application, because all reference are directed to the same field of endeavor of using sensors on an autonomous vehicle to track an object. Sidki teaches, “that the MHT algorithm provides for target and measurement clustering to reduce the computation complexity” (See para[0039], lines 9-11). One of ordinary skill would have been motivated to modify Nomoto and Trepagnier, because doing so would have reduced the computational complexity of tracking targets, as recognized by Sidki.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al. (U.S. Patent 5,408,414) in view of Trepagnier et al. (U.S. Publication 2010/0106356) and further in view of Sidki et al. (U.S. Publication 2017/0225760) as applied to claim 1 above, and further in view of Lee et al. (D. Lee, C. Liu and J. K. Hedrick, "Interacting multiple model-based human motion prediction for motion planning of companion robots," 2015 IEEE International Symposium on Safety, Security, and Rescue Robotics (SSRR), West Lafayette, IN, 2015, pp. 1-7, doi: 10.1109/SSRR.2015.7443013.).

 
Regarding claim 4 (Previously Presented): Nomoto, Trepagnier, and Sidki are silent as to the language of:
The method according to claim 1, 
wherein at least two different prediction methods are used to compute method-dependent predicted future sensor readings to obtain the predicted future sensor readings.
Nevertheless Lee teaches:
wherein at least two different prediction methods are used to compute method-dependent predicted future sensor readings to obtain the predicted future sensor readings (See Ch. 1, paragraph 5. Incorporates several motion models.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto, Trepagnier, and Sidki wherein at least two different prediction methods are used to compute method-dependent predicted future sensor readings to obtain the predicted future sensor readings such as that of Lee. Lee teaches that “such approach can achieve higher prediction accuracy and faster response compared to single-model filtering methods” (See Ch. 1, paragraph 5). One of ordinary skill would have been motivated to modify Nomoto, Trepagnier, and Sidki, because doing so would have allowed Nomoto to achieve higher prediction accuracy, as recognized by Lee.

Regarding claim 5 (Currently Amended): Nomoto, Trepagnier, and Sidki are silent as to the language of:

wherein the method-dependent predicted future sensor readings of the at least two different prediction methods are weighed and combined to obtain the predicted future sensor readings.
Nevertheless Lee teaches:
wherein the method-dependent predicted future sensor readings of the at least two different prediction methods are weighed and combined to obtain the predicted future sensor readings (See Ch. 1, paragraph 5 and Ch. 3, subsection 3. Incorporates several motion models and dynamically adjusts the mode probabilities.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto, Trepagnier, and Sidki wherein the method-dependent predicted future sensor readings of the least two different prediction methods are weighed and combined to obtain the predicted future sensor readings such as that of Lee. Lee teaches that “such approach can achieve higher prediction accuracy and faster response compared to single-model filtering methods” (See Ch. 1, paragraph 5). One of ordinary skill would have been motivated to modify Nomoto, Trepagnier, and Sidki, because doing so would have allowed Nomoto to achieve higher prediction accuracy, as recognized by Lee.

7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al. (U.S. Patent 5,408,414) in view of Trepagnier et al. (U.S. Publication 2010/0106356) and further in view of Sidki et al. (U.S. Publication 2017/0225760) as applied to claim 1 above, and further in view of Ko et al. (Ko, J., Fox, D. GP-BayesFilters: Bayesian filtering using Gaussian process .

Regarding claim 6 (Previously Presented): Nomoto, Trepagnier, and Sidki are silent as to the language of:
The method according to claim 1, 
wherein the predicted future sensor readings are corrected during computing by using Gaussian Process Approximation (See Ch. 4: Learning prediction and observation models with GPs. Gaussian process regression can be applied directly to the problem of learning prediction and observation models required by the Bayes filter.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomoto, Trepagnier, and Sidki wherein the predicted future sensor readings are corrected during computing by using Gaussian Process Approximation such as that of Ko. Ko teaches that “GP-BayesFilters can have several advantages over standard filters” such as “not require[ing] an accurate, parametric model of the system” and “given enough training data, they enable improved tracking accuracy compared to parametric models” (See Abstract). One of ordinary skill would have been motivated to modify Nomoto, Trepagnier, and Sidki, because do so would have improved the filters used in Nomoto in a case that a parametric model of the system was not well defined, as recognized by Ko.

Response to Arguments
8.	Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
Applicant argues that: It is respectfully submitted that Nomoto fails to disclose at least the foregoing features of predicting, based on the predicted future sensor readings and the predicted future object locations, the motion of the object, as required by amended claim 1.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-2, 8 and 10-11 under 35 U.S.C. 102 have been fully considered by are moot in view of the new ground(s) of rejection, made in view of Trepagnier et al. (U.S. Publication 2010/0106356) and further in view of Sidki et al. (U.S. Publication 2017/0225760), necessitated by applicant’s amendment.
Applicant argues that: In particular, Sidki does not disclose or suggest computing transformed current measurement data by transforming current measurement data from a local coordinate into a global coordinate system and predicting future object locations by performing a point clustering on the transformed current measurement data-as required by amended independent claim 1.
Applicant’s arguments with respect to the rejection(s) of claim(s) 3 and 7 under 35 U.S.C. 103 have been fully considered by are moot in view of the new ground(s) of rejection, made in view of Trepagnier et al. (U.S. Publication 2010/0106356), necessitated by applicant’s amendment.
Applicant argues that: As noted above, Nomoto fails to disclose or suggest the above recited features of amended independent claim 1. It is further respectfully submitted that none of Lee, Ko, or Zhao cure the above-described deficiencies of Nomoto with respect to amended independent claim 1.
Applicant’s arguments with respect to the rejection(s) of claim(s) 4-6 under 35 U.S.C. 103 have been fully considered by are moot in view of the new ground(s) of rejection, made in view of Trepagnier et al. (U.S. Publication 2010/0106356) and further in view of Sidki et al. (U.S. Publication 2017/0225760), necessitated by applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
                                                                                                                                                                                   10.	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863               

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863